* Corpus Juris-Cyc. References: Criminal Law, 16 C.J., pp. 371, n. 54; 373, n. 8; 374, n. 29, 29 New; 17 C.J., p. 369, n. 22.
The appellant was convicted in a justice court of Leake county of a misdemeanor, fined and sentenced to serve a term in jail, and appealed to the circuit court. The case was tried in the circuit court without a transcript of the proceedings in the justice court being filed in the circuit court. Appellant was again convicted and sentenced to serve a term in jail, and appealed from that judgment to this court. One of the assignments of error is that the court had no jurisdiction to try the case because the transcript of the proceedings in the justice court had not been filed in the circuit court.
The attorney-general caused a certiorari to be issued to the clerk below to certify up the transcript of the record from the justice of the peace court to the circuit court. It appears that, when this writ issued, the justice of the peace brought in and filed his transcript of the proceedings before him in the office of the clerk of the circuit court, and the clerk certified a copy of this transcript of the proceedings in the justice of the peace court to this court. This transcript from the justice of the peace court to the circuit court, however, was filed subsequent to the term of the circuit court at which the appellant was tried.
We have decided in a number of cases, beginning with Hughston
v. Cornish, 59 Miss. 372, that the transcript *Page 92 
of the record required to be filed by section 89, Code of 1906 (section 71, Hemingway's Code), was a copy of the justice of the peace docket entries and judgment. It was held in Ball v.Sledge, 35 So. 214, 82 Miss. 747, that the circuit court had no jurisdiction of an appeal taken from the justice of the peace court, unless the record shows that the judgment was rendered by the justice of the peace and an appeal bond executed. This was again held in the case of Young v. State, 140 Miss. 165,105 So. 461.
Therefore the court below did not have jurisdiction to try the case and impose the sentence pronounced. The attorney-general recognized these decisions, and asked us in reversing the judgment to direct a procedendo to issue to the justice of the peace to enforce the judgment. While the record shows that the circuit court did not have jurisdiction to dispose of the case at the time it tried it, it also shows that, since the proceedings in the circuit court, the transcript of the record has been properly filed, and consequently we have no power here to dispose of the subject-matter, and it will be necessary to reverse the case and remand it for proper proceedings in the court below.
Reversed and remanded.